DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Remarks filed 05/09/2022 has been entered. Claims 1, 3-4, and 6-12 are allowed. Claims 9-12 have been rejoined. Claims 2, 5, and 13-15 have been canceled. 

Election/Restrictions
Claims 1, 3-4 and 6-8 are allowable. The restriction requirement among inventions I, II, and III, as set forth in the Office action mailed on 08/22/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/22/2019 is withdrawn.  Claims 9-12, directed to a negative electrode and a lithium secondary battery no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
Thus, claims 9-12 are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4, and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a method of preparing a negative electrode for a lithium secondary battery, comprising:
(a) preparing a negative electrode collector; 
(b) coating the negative electrode collector with a first negative electrode active material composition including a first negative electrode active material and a first binder; 
(c) performing primary drying of the coated first negative electrode active material composition at a primary drying temperature to form a first negative electrode active material layer; 
(d) coating the first negative electrode active material layer with a second negative electrode active material composition including a second negative electrode active material and a second binder; and 
(e) performing secondary drying of the coated second negative electrode active material composition at a secondary drying temperature to form a second negative electrode active material layer, 
wherein the secondary drying temperature is lower than the primary drying temperature, 
wherein the secondary drying temperature is 40°C to 60°C, 
wherein the secondary drying is the only drying performed on the second negative electrode active material composition, and 
wherein a weight percent of the first binder to the first negative electrode active material composition is in a range of 2.0 wt % to 3.0 wt %, and a weight percent of the second binder to the second negative electrode active material composition is in a range of 1.0 wt % to 2.5 wt %.
The closest prior art of record is: Kim (WO2016148383A1, US20180006291A1 English language equivalent), Takahashi (JP2011192539A) and Kurachi (JP5261961B2).
As noted in the applicant’s response dated 05/09/2022, Kim is not considered prior art under the exception 35 USC 102(b)(2)(c).  As such, the rejection over Kim as set forth in office action dated 05/09/2022 is withdrawn. 
The prior art Kurachi teaches a similar method of making a layered negative electrode comprising a first electrode layer having 3 wt% of binder, and a second layer having 2 wt% of binder, falling within each respective claimed ranges. This art teaches that this improves adhesion at the current collector while minimizing ionic conductivity loss, which is similar to the goal of the instant specification. 
Additionally, this art teaches separate drying steps after application of each negative electrode paste, however is silent regarding the specific drying temperatures, and is further does not mention binder migration. There is no rationale to modify the drying steps to be performed at different temperatures.
Takahashi teaches a similar method of preparing a layered negative electrode comprising a first coating step, a primary drying step, a second coating step, and a second drying step. Takahashi teaches wherein the first layer includes 1.2%-2.5% binder by weight, overlapping with the claimed range of 2.0%-3.0 wt%. However, Takahashi teaches wherein the second layer contains no more than 0.3 wt% binder, whereas the claim requires at least 1.0% (1.0 wt% to 2.5 wt%) binder included in the second layer. 
Takahashi teaches away from wherein the second layer includes at least 1.0% binder, since it desires only 0.3 wt% in the upper (second) layer and teaches where a higher amount of binder has negative effects. Thus, Takahashi is incompatible with the claimed invention and there is no reasonable motivation to increase the amount of binder when Takahashi specifically calls for less binder in the second layer.
Takahashi further teaches generally that drying temperature and rate can have an effect on binder migration, however only gives a broad range in which both the first and second layers should be dried (20-60°C), and does not specify drying temperatures for each layer. Takahashi teaches that the first and second layers can be dried simultaneously, or sequentially before the first layer is fully dried. Takahashi does not give any rationale to dry the first and second layers at different temperatures, nor any indication that it desires the secondary drying temperature to be lower than the primary drying temperature. 
The instant specification also shows an increase in peel strength and reduction in resistance when the first and second layers have binder amounts in the claimed ranges (Example 1) and wherein the second layer is dried at a temperature lower than the first layer drying temperature compared to an electrode layer having a single drying step. 
Therefore, the prior art fails to disclose, teach, suggest, or render obvious a method of preparing a negative electrode for a lithium secondary battery, comprising:
(a) preparing a negative electrode collector; 
(b) coating the negative electrode collector with a first negative electrode active material composition including a first negative electrode active material and a first binder; 
(c) performing primary drying of the coated first negative electrode active material composition at a primary drying temperature to form a first negative electrode active material layer; 
(d) coating the first negative electrode active material layer with a second negative electrode active material composition including a second negative electrode active material and a second binder; and 
(e) performing secondary drying of the coated second negative electrode active material composition at a secondary drying temperature to form a second negative electrode active material layer, 
wherein the secondary drying temperature is lower than the primary drying temperature, 
wherein the secondary drying temperature is 40°C to 60°C, 
wherein the secondary drying is the only drying performed on the second negative electrode active material composition, and 
wherein a weight percent of the first binder to the first negative electrode active material composition is in a range of 2.0 wt % to 3.0 wt %, and a weight percent of the second binder to the second negative electrode active material composition is in a range of 1.0 wt % to 2.5 wt %.
Claims 2-4 and 6-12 are allowed by nature of dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721